Judgment and order in favor of plaintiff as against defendant Rochester Transit Corporation affirmed, with costs; judgment and order in favor of defendant Gallant affirmed, with costs. All concur, except McCurn, J., who dissents and votes for reversal and for granting a new trial, on the ground that the verdict in favor of plaintiff and against the Rochester Transit Corporation and the verdict in favor of defendant Gallant are against the weight of the credible evidence. (Appeal from a judgment for plaintiff against defendant Transit Co. in a bus line negligence action; also appeal from a judgment for defendant Gallant for no cause of action. The orders denied motions for a new trial.) Present — Taylor, P. J., McCurn, Kimball and Piper, JJ.